Citation Nr: 9920390	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to restoration of a 20 percent evaluation for 
status post left ankle reconstruction, currently rated at 10 
percent disabling.

2.	Entitlement to restoration of a 30 percent evaluation for 
right ankle laxity, currently rated at 20 percent disabling.

3.	Entitlement to an increased evaluation for right shoulder 
impingement syndrome, currently rated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1993.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claims for increased evaluations.  The veteran's 
left ankle disorder is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (1998), and was previously 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(1998).  His right ankle disorder is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998), and was 
previously evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270 and 5271.  The veteran's right shoulder disorder 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024 (1998) and 38 C.F.R. § 4.73, Diagnostic Code 5304 
(1998), and was previously evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).    

When evaluating service-connected disabilities involving the 
musculoskeletal system, adequate consideration must be given 
to whether the rating addresses functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Section 4.40 provides that it is essential that the 
examination on which the ratings are based adequately portray 
any functional loss which may be due to the pain.  In other 
words the impact of the pain must be considered in making a 
rating determination.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  In the present case, the Board finds that the 
December 1998 VA examination is inadequate, as it did not 
take into account the foregoing DeLuca factors. 

The Board further observes that in a February 1997 rating 
decision, the RO most recently evaluated the veteran's 
service-connected right shoulder disorder under 38 C.F.R. § 
4.71a, Diagnostic Code 5024 and 38 C.F.R. § 4.73, Diagnostic 
Code 5304.  The Board notes that the provisions of the rating 
schedule governing evaluation of muscle injuries were 
amended.  See 62 Fed. Reg. 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301- 
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The Board also notes that the RO did not 
readjudicate the appellant's right shoulder disability based 
on the revised criteria prior to the transfer of the claims 
file to the Board.


The Board further notes that, while there is a December 1998 
VA examination of record, the RO has yet to issue the veteran 
a supplemental statement of the case (SSOC) containing a 
summary of this medical evidence.  Further, although a March 
1998 statement of the case (SOC) was issued with respect to 
the granting of an increased evaluation to 20 percent for the 
veteran's service-connected right shoulder disorder, the RO 
did not provide the veteran with the statutory and regulatory 
provisions upon which it relied.  Hence, the veteran has not 
been afforded ample opportunity to present argument to the RO 
and to the Board.  

Accordingly, the Board is required to remand a case to the 
originating agency, specifying the action to be taken when, 
during the course of review, it is determined that further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision.  38 C.F.R. § 19.9 (1998).  Then a SSOC will be 
furnished to the appellant and his representative when the 
SOC or a subsequent SSOC is inadequate.  38 C.F.R. § 19.31 
(1998).  Inasmuch as a SSOC has not been issued to the 
veteran with regard to the December 1998 VA examination 
report and the veteran was not apprised, in the March 1998 
SOC, of the laws and regulations upon which the RO relied in 
granting an increased evaluation to 20 percent for his 
service-connected right shoulder disorder, the Board 
determines that a remand, in accordance with 38 C.F.R. 
§§ 19.9 and 19.31, is warranted.  See 38 C.F.R. § 19.29 
(1998).

Further, by this remand the RO is directed to specifically 
consider whether staged 
Therefore, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of all current 
left ankle, right ankle, and right 
shoulder pathology.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  

In accordance with DeLuca, the 
examination report must discuss, with 
respect to each of the veteran's service-
connected disorders, the presence or 
absence of weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be any 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during flare-ups that fact must be so 
stated.  All opinions, and the supporting 
rationales, must be in writing.  Since it 
is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The examination report should be typed.

The appellant should be given adequate 
notice of this examination, to include 
advising him of the consequences of 
failure to report.  If he fails to report 
for this examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
file to ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examination 
report and any requested medical opinion.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken.

3. 	Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal in light of all of 
the evidence of record.  Specifically, in 
view of Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the RO should re-evaluate the 
veteran's service-connected right 
shoulder impingement syndrome in light of 
the old and new criteria for rating 
muscle injuries.

If any of the determinations remain adverse to the veteran, 
he and his representative should be furnished with a 
supplemental statement of the case in accordance with 38 
U.S.C.A. § 7105(d) (1991) and 38 C.F.R. §§ 19.29, 19.31 
(1998).  This SSOC should summarize all evidence and all 
applicable laws and regulations governing the merits of the 
veteran's claims for increased evaluations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determinations; that is, a discussion of why the 
veteran's claims for increased evaluations are or are not 
warranted under the appropriate legal criteria.  The veteran 
should be given the opportunity to respond.  The purpose of 
this REMAND is to protect the appellant's right to due 
process and to fulfill the duty to assist.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




